DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
Allowable Subject Matter
Claims 21-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites, inter alia, a closed top end coupled to the sidewall and at an opposite end of the cavity from the opening, the closed top end including a first plurality of wiring passageways, wherein the vertical height of the cavity of the casing is sufficiently large to contain: all of the light source module;
a substantial portion of a crown of a trim coupled to the light source module; at least a portion of a first pair of building electrical power wires to supply power to the light source module; and at least a portion of a second pair of building electrical power wires to supply the power to another light source module of a nearby lighting unit.

Claim 36 recites, inter alia, a closed top end, coupled to the sidewall, to cover the second opening at the second end of the cavity, the closed top end having a shape that substantially conforms with the octagonal cross section of the sidewall; a plurality of knockouts disposed on the sidewall and the closed top end; and a frame disposed in the cavity and accessible via the first opening at the first end of the cavity, the frame having an inner edge and a frame opening surrounded by the inner edge of the frame, wherein the inner edge is circular, oval, or curved.
Claim 48 recites, inter alia, a plurality of knockouts disposed on the sidewall and the closed top end, the plurality of knockouts comprising:
a first knockout disposed on a fifth side of the sidewall proximate to the top edge of the sidewall; a second knockout disposed on a sixth side of the sidewall proximate to the top edge of the sidewall, the sixth side being located diametrically opposite from the fifth side of the sidewall; a third knockout disposed on a seventh side of the sidewall proximate to the top edge of the sidewall; and a fourth knockout disposed on the closed top end, wherein each knockout in the plurality of knockouts is substantially circular in shape with a diameter greater than 0.5 inches.

Claims 22-30, 32-35, 37-47 and 49-53 are allowed based on dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.A/Examiner, Art Unit 2875    

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875